Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 12/03/2021 have been fully considered and are persuasive. Claims 1, 12, and 17 have been amended to recite an adhesive dispensing chamber arranged externally to a fastener-receiving insert and in engagement with a distal end thereof. This amendment patentably distinguishes the instantly claimed invention from the teachings of Sweeney (US 4,425,065) because the adhesive mass (14) of Sweeney is located within an elongated body (10). There is no teaching or suggestion in the prior art to modify the invention of Sweeney to locate the adhesive mass external to the elongated body as required in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
In the response filed 12/03/2021, applicant asserts that the claims have been amended such that the puncturing device now includes sufficient structure to perform the claimed function (i.e. the puncturing) and that the puncturing device no longer satisfies the three-prong test for interpretation under 35 U.S.C. 112(f). Examiner respectfully disagrees because the applicant has merely replaced the term “configured” with the term “arranged”. This amendment does not impart any additional structure to the puncturing device. Therefore the puncturing device still satisfies the three-prong test and has been interpreted under 35 U.S.C. 112(f) as detailed in the previous Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARSON GROSS/Primary Examiner, Art Unit 1746